Citation Nr: 0931075	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  03-05 656A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

Entitlement to a compensable disability rating for chronic 
right epididymitis.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel






INTRODUCTION

The Veteran had active duty service from May 1982 to May 
1985.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

In July 2003, the appellant failed to appear for a scheduled 
hearing at the RO.  The appellant has neither given good 
cause for failure to appear nor asked that the hearing be 
rescheduled; therefore, the hearing request is deemed 
withdrawn. 
38 C.F.R. § 20.704 (2008).

In November 2006, the Board denied entitlement to service 
connection for diabetes mellitus and a compensable disability 
rating for chronic right epididymitis.  The Veteran appealed 
the November 2006 Board decision to the United States Court 
of Appeals for Veterans Claims (Court).  In an August 2008 
Order, which granted an August 2008 Joint Motion for Partial 
Remand (Joint Remand), the Court vacated that part of the 
Board's decision which denied a compensable disability rating 
for the Veteran's service-connected chronic right 
epididymitis. 

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

As an initial matter, during the pendency of this appeal, the 
Court issued a decision in the appeal of Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), which held that for an 
increased-compensation claim, section § 5103(a) requires, at 
a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Further, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  Additionally, the claimant must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

In its August 2008 Joint Remand, the Court noted that the 
Board's November 2006 decision to deny a compensable 
disability rating for the Veteran's service-connected chronic 
right epididymitis Board did not discuss whether the 
Veteran's September 2002 surgery constituted "intensive 
treatment" under the appropriate Diagnostic Code.  In 
addition, the Court found that the Board did not ensure 
compliance with the duty to assist, which includes the duty 
to obtain a medical opinion or examination when one is 
necessary to make a decision on the claim.  The Court pointed 
out that it was unclear from the record whether the Veteran's 
orchidectomy or epidectomy were related to his service-
connected chronic right epididymitis and found that obtaining 
a medical opinion was necessary.  Finally, the Court noted 
that, during a January 2003 VA examination, the Veteran 
reported that he had not worked for approximately one year 
due to scrotal swelling, and in March 2003, the Veteran had 
indicated that his constant pain and swelling affected his 
ability to work and function normally.  The Court found that 
the Board did not adequately address referral for an extra-
schedular examination under 38 C.F.R. § 3.321 (2008).

As it appears that the Veteran has received ongoing treatment 
for his service-connected chronic right epididymitis, the RO 
should obtain any current medical records showing this 
treatment.  

As noted above, the Court found that an examination is 
necessary to determine whether the Veteran's surgeries were 
related to his service-connected chronic right epididymitis.  
The Board notes that, while VA examiners in July and December 
2004 and April 2005 indicated that the Veteran had an 
orchidectomy while in service due to tuberculosis, the 
Veteran's service treatment records do not reflect any such 
treatment.  In fact, there is no evidence in the claims file 
that the Veteran ever underwent an orchidectomy, or the 
removal of a testicle.  The Board also acknowledges that the 
January 2003 VA examiner opined that the Veteran's epidectomy 
was for his service-connected epididymitis and not for the 
removal of a cyst.  However, as the Veteran's most recent VA 
examination was provided in July 2003, the Board finds that a 
current examination is needed to assess the present nature 
and severity of the Veteran's service-connected chronic right 
epididymitis.  The examiner should comment on whether the 
Veteran has undergone an orchidectomy, and, if so, whether it 
is related to his service-connected chronic right 
epididymitis.

With respect to the final reason the Court vacated the 
Board's November 2006 decision, 38 C.F.R. § 3.321(b) provides 
that where the disability picture is so exceptional or 
unusual that the normal provisions of the VA Schedule for 
Rating Disabilities (Rating Schedule) would not adequately 
compensate the Veteran for a service-connected disability, an 
extra-schedular evaluation will be assigned.  Where the 
Veteran has alleged or asserted that the schedular rating is 
inadequate or where the evidence shows exceptional or unusual 
circumstances, the Board must specifically adjudicate the 
issue of whether an extraschedular rating is appropriate, and 
if there is enough such evidence, the Board must direct that 
the matter be referred to the VA Central Office for 
consideration.  If the matter is not referred, the Board must 
provide adequate reasons and bases for its decision to not so 
refer it.  Colayong v. West 12 Vet. App. 524, 536 (1999); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  In the Joint 
Remand, the Court noted that, in January 2003, the Veteran 
reported that he had not worked for approximately one year 
due to scrotal swelling and in March 2003, the Veteran had 
indicated that his constant pain and swelling affected his 
ability to work and function normally.  As such, the AOJ 
should consider referring his claim to Compensation and 
Pension Service for an extraschedular evaluation. 
Accordingly, the case is REMANDED for the following action:

1. The RO must send the appellant a 
corrective notice, that explains (1) that 
he can submit medical or lay evidence 
demonstrating a worsening or increase in 
severity of the disability and the effect 
that worsening has on the claimant's 
employment and daily life, (2) generally, 
the criteria necessary for entitlement to 
a higher disability rating, (3) that, 
should an increase in disability be 
found, a disability rating will be 
determined by applying relevant 
Diagnostic Codes, which typically provide 
for a range in severity of a particular 
disability from noncompensable to as much 
as 100 percent (depending on the 
disability involved), based on the nature 
of the symptoms of the condition for 
which disability compensation is being 
sought, their severity and duration, and 
their impact upon employment and daily 
life, and (4) types of medical and lay 
evidence that the claimant may submit (or 
ask the Secretary to obtain) that are 
relevant to establishing entitlement to 
increased compensation-e.g., competent 
lay statements describing symptoms, 
medical and hospitalization.  The claims 
file must include documentation that the 
AOJ has complied with VA's duties to 
notify and assist a claimant.

2.  The RO should ask the Veteran to 
identify all health care providers that 
have treated him for his service-
connected chronic right epididymitis.  
The AOJ should attempt to obtain records 
from each health care provider he 
identifies that might have available 
records.  If records are unavailable, 
please have the provider so indicate.  

3.  The RO should make arrangements for 
the Veteran to be afforded a urological 
examination, by an appropriate 
specialist, to determine the current 
nature and severity of his service-
connected chronic right epididymitis.  
All indicated tests or studies deemed 
necessary for an accurate assessment 
should be done.  The claims file, this 
remand and any additional treatment 
records must be made available to the 
examiner(s) for review of the pertinent 
evidence in connection with the 
examination(s), and the report(s) should 
so indicate.  

The urological examiner is to assess the 
nature and severity of the Veteran's 
chronic right epididymitis in accordance 
with the latest AMIE worksheet for rating 
disorders of the genitourinary system.  
The examiner should provide an opinion as 
whether the Veteran underwent an 
orchidectomy and, if so, whether is was 
due to his service-connected chronic 
right epididymitis.  The examiner should 
also discuss whether the Veteran has 
required long-term drug therapy, 1-2 
hospitalizations per year and/or 
requiring intermittent intensive 
management for his service-connected 
chronic right epididymitis. 

The examiner should clearly outline the 
rationale and discuss the medical 
principles involved for any opinions 
expressed.  If the requested medical 
opinions cannot be given, the examiner 
should state the reason why.

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO shall submit the case to the Under 
Secretary for Benefits or the Director, 
Compensation and Pension Service, for 
their consideration of an extraschedular 
evaluation for the Veteran's service-
connected chronic right epididymitis, 
pursuant to 38 C.F.R. §§ 3.321(b)(1) 
(2008).

5.  After completing the requested 
actions, the RO should adjudicate the 
Veteran's increased rating claim, to 
include on an extraschedular basis, in 
light of all pertinent evidence and legal 
authority.  If any benefit sought on 
appeal remains denied, the RO should 
furnish to the Veteran and his 
representative an appropriate 
supplemental statement of the case that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

No action by the Veteran is required until he receives 
further notice; however, the Veteran is advised that failure 
to cooperate by reporting for examination without good cause 
may have adverse consequences on his claim.  38 C.F.R. 
§ 3.655 (2008).  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




